                   Case 21-10457   Doc 7-2   Filed 03/01/21   Page 1 of 2



                                       EXHIBIT B

                               Cash Management Diagram




DOCS_DE:233048.7
                                                                            Case 21-10457           Doc 7-2        Filed 03/01/21           Page 2 of 2




                                                                 MobiTV, Inc. and MobiTV Service Corporation Cash Management – Consolidated Funds Flow

                                            Debt and Equity
                                                                              Customer Revenue                                                                       DIP Loan
                                               Proceeds
                                                                                         ACH                                                                                ACH


      MobiTV, Inc.                                                              MobiTV, Inc.                             MobiTV Service
                                                                                                                                                                                                       Professional Fee
     Collateral MMA                                                             Receivables                              Collateral MMA                     DIP Funding Account
                                                                                                                                                                                          ACH              Escrow
           2500                                          ACH                      7597 1                                       8480

                                                                                                                                                                                                            ACH

                                                                                        DDA Sweep               Interco. Xfr; DDA                                           ACH
                DDA Investment Sweep
                                                                                                                Investment Sweep
                                                                                                                                                                                                        Restructuring
                                                                                                                                                                                                        Professionals


                                                                                                      MobiTV, Inc. Operating
                                                                                                             2879 1


                                      ZBA                                             ZBA                   Interco. Xfr; Credit Cards         Utility Adequate Assurance                                   ACH

                                                                                   MobiTV, Inc.                            MobiTV Service
                      MobiTV, Inc. Payroll                                                                                                                    MobiTV, Inc. PPP2         Inactive
                                                                                    Payables                                 Operating                                                               Non‐Payroll Vendors
                           2925 1                                                                                                                                  2294
                                                                                     2898 1                                   3152 1
                                                                               Checks, ACH                                 Inactive                              Inactive
        ACH                                                  Final Checks

     Payroll Vendors                              Employees                    Non‐Payroll Vendors                         MobiTV Service                           PPP Loan
                                                                                                                              Payroll
                                                                                                                              3171 1,3

                                                                                                                                                                                                   Legend
                                                                                                                                                                                  MobiTV Service            Postpetition
1.   Subject to Control Agreements
                                                                                                                                                                                   Corporation          Established Account
2.   Inactive Account will hold Utility Adequate Assurance
3.   Inactive Account                                                                                                                                                                                       Third Party
                                                                                                                                                                                   MobiTV, Inc.
                                                                                                                                                                                                       Distributor/Receiver
